Citation Nr: 1208610	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  06-35 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of shrapnel wounds to the head (including the right eye), mouth, and right leg.  


REPRESENTATION

Appellant represented by:	Sheila M.G. Mitchell, Registered Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied service connection for residuals of shrapnel wounds to the head, mouth, and right leg.  Due to the Veteran's place of residence, the VA Regional Office (RO) in Roanoke, Virginia performed subsequent development.  

In July 2009, the Veteran testified before the undersigned Veterans Law Judge in Washington, DC (Central Office hearing).  A transcript has been procured and is of record.

In September 2009, the Board remanded the issue currently on appeal to the RO for further development.  The record indicates that the RO complied with the Board's requests, including the procurement of additional VA records, and the provision of a March 2010 VA examination to determine the nature and etiology of any residuals of shrapnel wounds to the head, mouth, or right leg.  As the RO complied with the September 2009 Remand directives, the Board will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In the November 2005 rating decision from which this appeal arises, the ROIC also denied service connection for PTSD.  The Veteran appealed service connection for PTSD to the Board and, in September 2009, the Board remanded that issue to the RO for further development.  In an August 2010 rating decision, the RO granted service connection for PTSD.  As the August 2010 rating decision acted as a complete grant of service connection for PTSD, that issue is not in appellate status, and is not before the Board.  

As noted above, the claim before the Board is one of service connection for residuals of shrapnel wounds to the head, mouth, and right leg.  In a September 2005 statement, the Veteran also reported experiencing injuries to the stomach and posterior after being thrown in the air following an explosion; therefore, the Board refers the Veteran's claims for service connection for an injury to the stomach and posterior to the RO for further development.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.  

2.  The Veteran incurred a wound to the right eye during in-service combat. 

3.  The Veteran does not have a current right eye disability, to include any residuals of a shell fragment wound of the right eye.  

4.  The Veteran's claimed residuals of shrapnel wounds to the head (other than the right eye), mouth, and right leg are inconsistent with the circumstances, conditions, or hardships of his service, including the combat during service.  

5.   The Veteran does not have any current disability of the right eye, head, mouth, or right leg related to combat.  


CONCLUSION OF LAW

The criteria for service connection for residuals of shrapnel wounds to the head, mouth, and right leg are not met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in August 2005 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  

With respect to the Dingess requirements, the August 2005 notice did not provide information regarding the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  To the extent that a content deficiency exists with regard to these downstream elements of a claim, there is no prejudice in issuing a final decision at this time because the preponderance of the evidence is against the claim for service connection for residuals of shrapnel wounds to the head, mouth, and right leg.  Accordingly, as service connection will not be granted, a rating and effective date will not be assigned; therefore, any questions as to the appropriate disability rating or effective date to be assigned for this claim are moot.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service and VA treatment records to assist with the claim.  In March 2010, VA provided the Veteran with a VA medical examination to determine the nature and etiology of the Veteran's claimed residuals of shrapnel wounds to the head, mouth, and right leg.  As the March 2010 VA medical examination report was written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contains an opinion regarding the nature and etiology of the Veteran's claimed residuals of shrapnel wounds based on the evidence, the Board finds that the March 2010 VA medical examination report is adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

38 U.S.C.A. §§ 1111, 1132 (West 2002 & Supp. 2011) (both entitled "Presumption of sound condition") set forth governing principles relating to the presumption of a veteran's soundness of condition upon entry to service.  They provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 

The implementing regulation, 38 C.F.R. § 3.304(b) (2011), similarly provides that "[t]he veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted."  38 C.F.R. § 3.304(b). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that the veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"); see also 38 U.S.C.A. § 1111, 1132; 
38 C.F.R. § 3.304(b).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Residuals of Shrapnel Wounds

The Veteran essentially contends that he incurred shrapnel wounds to the head, mouth, and right leg during service in Vietnam.  The Veteran was unclear as to the date and nature of his claimed injuries, or the incident or incidents which he alleges caused them.  For example, at the July 2009 VA Board personal hearing, the Veteran testified he experienced both shrapnel wounds to the back of the head and mouth, and a gunshot wound to the back of the right leg during service in Vietnam.  Later in the hearing, the Veteran indicated that he did not know whether he had ever experienced a gunshot wound.   He also indicated that he experienced an injury caused by a shrapnel fragment to the left eye that he incurred during the same combat incident as the gunshot or fragment wound to the back of the right leg.  

The Board finds that the Veteran engaged in combat with the enemy.  The Veteran's service personnel records indicate that he received a Combat Infantry Badge and a Purple Heart during service.  As a combat veteran, the Veteran's lay testimony of incurring residual injuries from in-service wounds may be accepted as credible, if the account is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).   

The Board also finds that the Veteran incurred a wound to the right eye during in-service combat.  In a June 1969 service treatment record, the service examiner noted that the Veteran incurred a "[f]ragment wound of the right eye" on May 5, 1969.  In a service personnel record, service personnel indicate that the Veteran was awarded the Purple Heart on May 27, 1969.  The Board notes that the May 1969 award of the Purple Heart coincides with the reported date of the Veteran's May 1969 wound of the right eye.  As the service treatment records and service personnel records are consistent, the Board finds that the Veteran incurred a wound of the right eye during in-service combat in May 1969.  No other injuries during combat are noted in the service treatment records or service personnel records, including no injuries to the head, mouth, or right leg.  The Veteran's other statements inconsistently alleging shell fragment wounds or combat wounds in service are not credible (for reasons explained in this decision).  

The Board finds that the Veteran does not have a current right eye disability, or head, mouth, or right leg disability that is related to a fragmentation wound.  The Veteran does not claim to have a disability of the right eye.  In the May 1970 service discharge medical examination report, the VA examiner noted that the Veteran's head, face, scalp, and eyes were normal.  In the Veteran's contemporaneous report of medical history at service separation, the Veteran did not indicate any disorder of the head, face, scalp, or right eye.  Post-service treatment records contain no notation or diagnosis for a right eye disorder, to include any related to fragment wounds.  In a March 2010 VA medical examination report, the VA examiner indicated that she could not find any residuals of wounds to the skin or musculature of the entire head that could be related to shrapnel or fragmentation.  Moreover, at the July 2009 Board personal hearing, the Veteran denied having ever incurred a right eye injury during service, claiming that the injury was in his left eye.  

As noted above, the only fragmentation or shrapnel wound reported by the Veteran during service was a May 1969 fragment wound of the right eye.  The existence of this injury was confirmed by the Purple Heart award, given to the Veteran in May 1969.  Yet, the May 1970 service discharge medical examination report and contemporaneous report of the Veteran's medical history indicate that the Veteran did not have a residual right eye disorder of any sort upon discharge from service.  Consistent with this finding, post-service treatment records contain no notation of diagnosis of a right eye disability, including a disability related to shell fragmentation, and a March 2010 VA medical examination also found no evidence of such a disability of the right eye.  Finally, the Veteran denies he has a current right eye disorder related to an in-service fragmentation injury.  From this evidence, the Board finds that, although the Veteran incurred a fragmentation injury to the right eye during service, the Veteran does not have a current right eye disability related to such an in-service injury.  As the Veteran does not have a diagnosed right eye disability related to residuals of an in-service fragmentation injury, a grant of service connection for residuals of a fragmentation injury to the right eye is precluded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

As noted above, as a combat veteran, the Veteran's lay testimony of incurring residual injuries from in-service wounds may be accepted as credible, if the accounts are consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  Yet, after a review of the evidence of record, the Board also finds that the Veteran's claimed residuals of shrapnel wounds to the head (other than the right eye), mouth, and right leg are inconsistent with the circumstances, conditions, or hardships of his service.  

Reviewing the evidence from the Veteran's period of service, in an April 1964 service pre-induction medical examination report, the Veteran reported having a three-inch body mark on the lower right leg.  In an August 1967 service pre-induction medical examination report, conducted prior to the Veteran's June 1968 entrance into active service, the service examiner noted a body mark on the Veteran's leg.  

Subsequent service treatment records contain no notation or report of a shrapnel wound to the head (other than the right eye), mouth or right leg.  As noted above, in a June 1969 service treatment record, the service examiner indicated that the Veteran experienced a fragment wound of the right eye on May 5, 1969.  The Veteran did not report any further combat-related wounds to the head, mouth, or right leg to the service examiners.   
	
In an April 1970 service treatment record, a service examiner indicated that the Veteran reported being shot while he was in Vietnam.  The Veteran stated that he was having the wound checked every six months.  The Veteran did not specify the area in which he was wounded.

In a May 1970 service discharge medical examination report, the VA examiner did not report any disorder of the head, mouth, or right leg, especially one related to shrapnel or a gunshot wound.  In a contemporaneous report of his medical history, the Veteran did not report any disorder of the head, mouth, or right leg, or any shrapnel injuries.  

Reviewing the post-service evidence, in a June 2005 claim for service connection, the Veteran reported experiencing shrapnel wounds to the head, right leg, and mouth.  Subsequently, in a September 2005 statement, the Veteran stated that, in 1969, a "bomb blew up" and caused injuries to his stomach and rear end, as well as putting shrapnel in his head.  In this statement, the Veteran did not report any injuries to his right leg.

In an October 2007 VA treatment record, the Veteran reported that he underwent a skin graft of the lower extremities and back due to injuries incurred Vietnam.  The Board notes that the record contains no indication of any injuries to the Veteran's back occurring in service or a skin graft operation at any time during or after service.

At the July 2009 Board personal hearing, the Veteran stated that he was using a latrine when a bomb exploded, sending shrapnel into the back of his head and his mouth in either April of 1968 or 1969.  The Veteran testified that the shrapnel cut his gums, resulting in bleeding and infection.  The Veteran stated that he was not hospitalized for this injury.  The Veteran also testified that, in May 1969, while he and his fellow service members were being overrun by the enemy, the Veteran received a gunshot wound in the leg and a fragment injury to his left, not his right, eye. 

In a November 2009 VA PTSD examination report, the Veteran reported being wounded in the back of the head due to shrapnel during service in Vietnam.

In a March 2010 VA medical examination report, the Veteran reported being hit with shrapnel in the back of his head in December 1969.  The Veteran indicated that the shrapnel also knocked out a tooth and hit him in the right lower anterior shin.  Upon examination, the VA examiner noted no injuries to the muscle or skin, other than a scar on the right anterior shin measuring two centimeters by two centimeters, slightly lighter than the surrounding skin.  The VA examiner noted that the Veteran had no scars at all on the back of his head and that the Veteran's mouth had well-fitted dentures with normal facial musculature and sensation.  

Having reviewed the record, the March 2010 VA examiner reported that she could not find any current disorders that could be related to the shrapnel incident described by the Veteran.  The VA examiner further noted that the Veteran's May 1970 discharge papers contained no reports of disorders related to the teeth, mouth, head, or leg.  The VA examiner indicated that she could find no evidence of the Veteran's claimed injuries in a review of the service treatment records.  The VA examiner noted that the service treatment records were complete with notes before and after the time of the incident as reported by the Veteran.  

Regarding the right leg scar, the March 2010 VA examiner noted that the April 1964 service medical examination report indicated a three-inch lesion on the Veteran's lower right leg and the August 1967 service discharge medical examination report indicated a body mark on the Veteran's leg.  As the VA examiner could not find any disorders of the head, mouth, or right leg that could be related to shrapnel wounds, the VA examiner stated that she could not resolve the issue of whether such disorders were at least as likely as not consistent with shrapnel wounds without resorting to speculation.  Considering the review of the claims file, the thorough physical examination, and the findings based on clinical evidence, the Board finds that, although the March 2010 VA examiner expressed the opinion using the term speculation, the VA examiner actually offered a negative nexus opinion.  The March 2010 VA examiner's report has probative value on the question of whether the Veteran has any current disability caused by an alleged shrapnel wound injury in service.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

The Board notes that the Veteran's claimed shrapnel wounds to the head (other than the right eye), the mouth, and the right leg are inconsistent with all the other evidence of record.  In the service treatment records, service examiners noted a single wound, specifically a May 1969 fragmentation wound to the right eye.  The existence of said wound is confirmed by the May 1969 award of the Purple Heart.  The Veteran is also noted to have sought treatment disorder throughout service, to include hemorrhoids and chronic rectal bleeding.  Yet, the service treatment records contain no notation indicating diagnosis or treatment for an in-service shrapnel injury to the mouth or back of the head.   

Regarding the Veteran's right leg, the only right leg disorder noted in the service treatment records was the body mark noted on the Veteran's right leg upon entry into service.  The Board notes that, as this body mark was noted upon the Veteran's entry into service, the presumption of soundness does not apply to this body mark.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b).  As noted above, the May 1970 service discharge medical examination report contained no notation indicating an abnormality of the right eye, mouth, head, or right leg.  

In a contemporaneous report of his medical history at service separation, the Veteran specifically denied having any injuries of the eye, mouth, head, or leg.  As the Veteran's more recent accounts of in-service shrapnel wounds for compensation purposes to the head other than the right eye, the mouth, and the right leg are inconsistent with the more contemporaneous histories provided by the in-service examiners and the Veteran himself as reflected in the service treatment records, the Board finds that the Veteran's more recent reports of in-service shrapnel injuries to the head (other than the right eye), mouth, and right leg lack credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that, in weighing the credibility of lay evidence, VA may consider inconsistent statements and facial plausibility).  

The Board also finds that the Veteran does not have any diagnosed residuals of shrapnel wounds to the right eye, head, mouth, or right leg.  When the March 2010 VA examiner's statement is read in the context of the history reported, clinical findings, and reasons given, the opinion tends to weigh against an association of current disabilities of the right leg, head, or mouth to shrapnel wounds in service.  Specifically, the March 2010 VA examiner found that the Veteran had no skin or muscle deformities indicating shrapnel wounds to the mouth or head.  Moreover, the VA examiner noted that the only deformity of the Veteran's right leg was a scar consistent with the body mark noted upon the Veteran's entry into service.  After a review of the evidence, the March 2010 VA examiner essentially stated that the Veteran did not have any disability of the head, mouth, and right leg that could be related to a shrapnel injury; therefore, it would be speculation to relate any such disabilities to shrapnel wounds in service.  As the March 2010 VA examiner found that the Veteran had no current disabilities of the head, mouth, or right leg that could be related to shrapnel, any nexus analysis regarding such non-existent disabilities would have been purely hypothetical; therefore, despite the use of the word "speculation," the Board finds the March 2010 VA examiner's statement to be a negative opinion as it weighs against the Veteran's claim for service connection by tending to show no current disability residual to the claimed shrapnel wound injury.  

For these reasons, the Board finds that the March 2010 VA medical examination report is sufficient, and its negative opinion to be of probative value; therefore, the weight of all the evidence of record indicates that the Veteran does not have any current disabilities residual to the actual in-service shrapnel wound of the right eye, or the claimed shell fragment wounds of the head, mouth, or right leg.  As the Veteran does not have any residual disabilities of in-service shrapnel injuries to the right eye, head, mouth, or right leg, a grant of service connection for such residuals is precluded.  Brammer, 3 Vet. App. at 225.  For the reasons stated above, the preponderance of the evidence weighs against the Veteran's claim for service connection for residuals of shrapnel wounds of the right eye, head, mouth, and right leg, the benefit of the doubt doctrine is not applicable, and service connection must 

be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of shrapnel wounds to the head (including the right eye), mouth, and right leg is denied.  




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


